Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-20452-BLOOM/Louis

  HART DAIRY CREAMERY
  CORPORATION and TIMOTHY
  CONNELL,

          Plaintiffs,

  v.

  KEA INVESTMENTS LIMITED,

         Defendant.
  ________________________________/

                                                 ORDER

          THIS CAUSE is before the Court upon Plaintiffs Hart Dairy Creamery Corporation (“Hart

  Dairy”) and Timothy Connell’s (“Connell”) (collectively, “Plaintiffs”) Renewed Motion for Entry

  of Final Default Judgment Against Defendant Kea Investments Limited (“Defendant”), ECF No.

  [25] (“Motion”), and the corresponding Memorandum of Law in Support, ECF No. [25-1]. The

  Court has carefully reviewed the Motion, the arguments presented at the hearing, the record in this

  case, and the applicable law, and is otherwise fully advised. For the reasons discussed below, the

  Motion is denied.

       I. BACKGROUND

          On January 31, 2020, Plaintiffs initiated the instant action against Defendant seeking

  declaratory judgment and a permanent injunction in the nature of an anti-suit injunction, ECF No.

  [1] (“Complaint”). Plaintiffs also filed a Motion for Preliminary Injunction on February 3, 2020.

  ECF No. [3].1 A summons was issued as to Defendant on March 5, 2020. ECF No. [12]. Service


  1
   The Court denied the Motion for Preliminary Injunction without prejudice on February 19, 2020, because
  Defendant had not yet been served and was therefore unable to properly respond, and noted that Plaintiffs
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 2 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  of the summons and Complaint was executed on Defendant on March 13, 2020, setting a response

  deadline of April 3, 2020. ECF No. [15]. After Defendant failed to timely respond to the

  Complaint, Plaintiffs moved for an entry of Clerk’s Default against Defendant, ECF No. [19],

  which the Clerk of Court entered on April 24, 2020, ECF No. [20]. To date, Defendant has neither

  moved to set aside the Clerk’s Default nor filed any other paper in response to this Court’s orders.

  Plaintiffs subsequently moved for default final judgment, ECF No. [22], which the Court denied

  without prejudice, requesting further briefing on certain issues. See ECF No. [24]. Plaintiffs now

  file the renewed Motion before the Court, with additional briefing on the issues the Court raised.

  Moreover, on August 14, 2020, this Court held a hearing on Plaintiffs’ Motion, for which

  Defendant failed to appear. ECF No. [36].

         The Complaint details the following facts: In July 2018, after a trial in the United Kingdom

  on a case alleging fraud, breach of fiduciary duty, unlawful inducements, and fraudulent

  misrepresentation (the “UK Action”), Defendant and its sole owner, Owen Glenn, obtained a

  judgment against a New Zealand businessman, Eric Watson, and related defendants in the amount

  of approximately $87 million. ECF No. [1] ¶¶ 14-17. In addition to that monetary relief, Defendant

  was also granted initial relief, in judgment, which entitled Defendant to trace, in rem, funds

  originating from the transactions addressed in the UK Action and to recover those funds. Id. ¶ 17.

  In post-judgment proceedings, Defendant has pursued other assets and other parties, asserted by

  Defendant to be subject to the relief granted in the UK Action judgment and to the jurisdiction of

  the UK High Court. Id. ¶¶ 18-19.

         The Complaint further alleges that Eric Watson is not, and has never been, an owner of or

  investor in Hart Dairy, and Hart Dairy has not received any funds or other assets traceable to the



  could refile their motion once Defendant had been properly served. ECF No. [9].


                                                     2
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 3 of 17

                                                                  Case No. 20-cv-20452-BLOOM/Louis


  transactions addressed in the UK Action, it had no part in any of the transactions addressed in that

  action, and it has had no relation to the UK Action or the parties involved. Id. ¶ 20.2 Nonetheless,

  beginning in late 2018, counsel for Defendant transmitted a series of correspondence to Connell

  aimed at enforcement action upon the judgment in the UK Action. Id. ¶¶ 23-25. Further, on or

  about January 21, 2020, Defendant sent correspondence to counsel for Connell stating its intent to

  imminently commence enforcement proceedings in the UK. Id. ¶ 26. As a result of these

  correspondences, Plaintiffs initiated this action seeking declaratory judgment and a permanent

  injunction in the form of an anti-suit injunction to preclude Defendant from taking any sort of

  enforcement action against Plaintiffs or their assets in the UK High Court.

      II. LEGAL STANDARD

          If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

  Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered, a

  plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

  P. 55(b). “Under Federal Rule of Civil Procedure 55, a court may enter default judgment against a

  defendant when (1) both subject matter and personal jurisdiction exist, (2) the allegations in the

  complaint state a claim against the defendant, and (3) the plaintiff shows the damages to which it

  is entitled.” Hart Agric. Corp. v. Kea Investments Ltd., No. CV 120-018, 2020 WL 3001666, at *2

  (S.D. Ga. June 4, 2020) (citing Pitts ex rel. Pitts v. Seneca Sports, Inc., 321 F. Supp. 2d 1353,

  1356-58 (S.D. Ga. 2004)). Nonetheless, “default judgments are generally disfavored.” Surtain v.



  2
    The Complaint explains that Connell did individually take out a loan of approximately $2 million in funds
  that are traceable to the transactions addressed in the UK Action, from an entity controlled by Eric Watson,
  and he invested those funds in equity shares of Stater Global Markets Limited (“Stater”), an English
  company limited by shares, which were acquired from third parties. ECF No. [1] ¶ 21. Connell accepts that
  the UK High Court has jurisdiction in rem over the shares in Stater acquired with the loan funds that might
  be traceable to the transactions addressed in the UK Action. Id. However, Connell maintains that he is not
  subject to in personam jurisdiction of the UK High Court. Id.


                                                       3
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 4 of 17

                                                                   Case No. 20-cv-20452-BLOOM/Louis


  Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015).

          “A default judgment, however, is a matter of discretion for the court, not a matter of right

  to the moving party.” Sream, Inc. v. Mayasam, Inc., No. 16-cv-24825, 2017 WL 7798662, at *1

  (S.D. Fla. July 7, 2017) (citing Pitts ex rel. Pitts, 321 F. Supp. 2d at 1356). Indeed, this Circuit

  maintains a “strong policy of determining cases on their merits and [] therefore view[s] defaults

  with disfavor.” In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th Cir. 2003). As such, a

  defendant’s “failure to appear and the Clerk’s subsequent entry of default against him do[es] not

  automatically entitle Plaintiff to a default judgment.” Capitol Records v. Carmichael, 508 F. Supp.

  2d 1079, 1083 (S.D. Ala. 2007). Stated differently, “a default judgment cannot stand on a

  complaint that fails to state a claim.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370

  n.41 (11th Cir. 1997).

          “To state a plausible claim for relief, the plaintiff must go beyond merely pleading the

  ‘sheer possibility’ of unlawful activity by a defendant and offer ‘factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.’”

  CHCC Co. v. Pilgrim Pipeline Holdings, LLC, No. 6:16-cv-1954-Orl-22DCI, 2017 WL 7311867,

  at *3 (M.D. Fla. Aug. 11, 2017) (quoting Nishimatsu Const. Co. v. Houston Nat’l Bank, 515 F.2d

  1200, 1206 (5th Cir. 1975)),3 report and recommendation adopted, No. 6:16-cv-1954-Orl-22DCI,

  2017 WL 4216464 (M.D. Fla. Sept. 22, 2017). By defaulting, a defendant is taken to admit the

  plaintiff’s well-pleaded allegations of fact. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc.,

  561 F.3d 1298, 1307 (11th Cir. 2009) (quoting Nishimatsu Const. Co., 515 F.2d at 1206). Although

  facts are admitted as true, conclusions of law are not; a sufficient basis to state a claim must still



  3
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the Eleventh
  Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit issued prior
  to October 1, 1981.


                                                       4
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 5 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  exist in the pleadings before a court may enter a default judgment. Nishimatsu Const. Co., 515

  F.2d at 1206. Where a plaintiff fails to meet this pleading standard, they will not be entitled to

  default judgment. CHCC Co., 2017 WL 7311867, at *3. Nonetheless, default judgment is entirely

  appropriate and within the district court’s sound discretion to render where the defendant has failed

  to defend or otherwise engage in the proceedings. See, e.g., Tara Prods., Inc. v. Hollywood

  Gadgets, Inc., 449 F. App’x 908, 910 (11th Cir. 2011); Dawkins v. Glover, 308 F. App’x 394, 395

  (11th Cir. 2009).

    III. DISCUSSION

         Upon Defendant’s failure to respond to the Complaint and the Clerk’s subsequent entry of

  default, Plaintiffs now move for entry of default final judgment. Specifically, Plaintiffs argue that

  this Court has jurisdiction over Defendant in rem because the property Defendant attempts to take

  enforcement actions against is located in this district. Likewise, Plaintiffs contend that this Court

  has in personam jurisdiction over Defendant because it has already taken numerous enforcement

  actions directed towards residents of this state. Plaintiffs further argue that all requirements of the

  requested anti-suit injunction and the declaratory relief are satisfied in this case, making default

  judgment appropriate. Finally, Plaintiffs request leave to amend the Complaint, should the Court

  deny the Motion. The Court will address each argument in turn.

     A. Jurisdiction

         Plaintiffs argue that the Court has both in rem jurisdiction over this dispute because

  Plaintiffs’ property in this dispute is located in this district and in personam jurisdiction over

  Defendant because Defendant’s putative enforcement actions were directed towards Florida.

         As noted above, “when entry of a default judgment is sought against a party who has failed

  to plead or otherwise defend, the district court has an affirmative duty to look into its jurisdiction




                                                    5
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 6 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  both over the subject matter and the parties.” Williams v. Life Savings & Loan, 802 F.2d 1200,

  1203 (10th Cir. 1986); Prince Hotel, SA v. Blake Marine Grp., No. CIV.A. 10-0424-WS-M, 2010

  WL 4636631, at *1 (S.D. Ala. Nov. 8, 2010). The Complaint sufficiently alleges the existence of

  this Court’s subject-matter jurisdiction. See ECF No. [1] ¶¶ 5-9 (describing the complete diversity

  between the parties and indicating that the amount in controversy exceeds $75,000.00). Thus, the

  jurisdictional question that remains is whether the Court has jurisdiction over Defendant.

          The United States Supreme Court has explained the distinction between in personam

  jurisdiction and in rem jurisdiction:

          If a court’s jurisdiction is based on its authority over the defendant’s person, the
          action and judgment are denominated “in personam” and can impose a personal
          obligation on the defendant in favor of the plaintiff. If jurisdiction is based on the
          court’s power over property within its territory, the action is called “in rem” or
          “quasi in rem.” The effect of a judgment in such a case is limited to the property
          that supports jurisdiction and does not impose a personal liability on the property
          owner, since he is not before the court.

  Shaffer v. Heitner, 433 U.S. 186, 199 (1977) (footnote omitted).

          At the hearing and in the Motion, Plaintiffs argue that this Court can properly exercise

  personal jurisdiction over Defendant because Defendant’s enforcement efforts directed at

  Plaintiffs and their assets, and Defendant’s express commitment to litigating and enforcing the UK

  Action judgment by filing lawsuits in the United States, create sufficient contacts with this State

  for the purposes of in personam jurisdiction.

          “A federal court sitting in diversity undertakes a two-step inquiry in determining
          whether personal jurisdiction exists: the exercise of jurisdiction must (1) be
          appropriate under the state long-arm statute and (2) not violate the Due Process
          Clause of the Fourteenth Amendment to the United States Constitution.” United
          Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009).

  Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1257-58 (11th Cir. 2010).

          Florida’s long-arm statute sets forth various acts that can subject a nonresident defendant

  to personal jurisdiction in this State. See Fla. Stat. § 48.193. Plaintiffs, in their Motion, argue that


                                                     6
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 7 of 17

                                                                 Case No. 20-cv-20452-BLOOM/Louis


  three such acts apply in this case, and these provisions state in relevant part:

                  (1)(a) A person, whether or not a citizen or resident of this state, who
          personally or through an agent does any of the acts enumerated in this subsection
          thereby submits himself or herself and, if he or she is a natural person, his or her
          personal representative to the jurisdiction of the courts of this state for any cause of
          action arising from any of the following acts:
                  1. Operating, conducting, engaging in, or carrying on a business or business
          venture in this state or having an office or agency in this state.
                  2. Committing a tortious act within this state.
                  ....
                  6. Causing injury to persons or property within this state arising out of an
          act or omission by the defendant outside this state, if, at or about the time of the
          injury, either:
                  a. The defendant was engaged in solicitation or service activities within this
          state; or
                  b. Products, materials, or things processed, serviced, or manufactured by the
          defendant anywhere were used or consumed within this state in the ordinary course
          of commerce, trade, or use.

  Fla. Stat. § 48.193(1)(a)1-2, 6.

          Plaintiffs primarily assert that the enforcement efforts directed towards Plaintiffs and their

  assets in Florida establish that Defendant was “[o]perating, conducting, engaging in, or carrying

  on” the business of judgment enforcement, thus satisfying the criteria of Florida’s long-arm statute.

  Critically, however, Plaintiffs’ Complaint is entirely devoid of any allegations regarding

  Defendant’s alleged business operations.4 Absent any factual allegations to support exercising

  personal jurisdiction over Defendant, the Court finds that Plaintiffs have failed to establish the

  existence of in personam jurisdiction on that basis.

          Plaintiffs also suggest that the assets at the heart of this litigation are located within this


  4
    In addressing a motion for default judgment, courts are limited to the facts alleged in the operative
  complaint and cannot consider any new facts presented outside of the pleading because the defaulting
  defendant is not deemed to have admitted such facts by virtue of its default. Bautista v. Mangia Leggero,
  Inc., No. 15-20830-CIV, 2015 WL 6735541, at *2 n.3 (S.D. Fla. Nov. 4, 2015) (quoting Sabili v. Chase
  Hotel Mgmt., LLC, No. 6:10-cv-807-Orl, 2011 WL 940230, at *3 (M.D. Fla. Feb. 28, 2011), report and
  recommendation adopted, No. 6:10-cv-807-Orl, 2011 WL 940207 (M.D. Fla. Mar. 17, 2011)); CHCC Co.
  LLC, 2017 WL 7311867, at *5 n.10 (noting that a plaintiff cannot attempt to cure a deficiency in its
  complaint by including additional allegations in its motion for default judgment).


                                                     7
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 8 of 17

                                                                     Case No. 20-cv-20452-BLOOM/Louis


  district, thus establishing in rem jurisdiction. Yet, the foundational principle upon which in rem

  jurisdiction is based is that it gives a court jurisdiction in order to allow “a resident plaintiff to

  satisfy a claim against a nonresident defendant by bringing into court any property of the defendant

  located in the plaintiff’s State.” Shaffer, 433 U.S. at 200. The fact that a defendant has the interest

  in property located within the State is what allows a court to properly exercise in rem jurisdiction.

  Thus, although Plaintiffs strongly contend that this Court has in rem jurisdiction over Defendant

  due to the existence of Plaintiffs’ property in this district, this argument is clearly contrary to law.

  See United States v. One Lear Jet Aircraft, Serial No. 35A-280, Registration No. YN-BVO, 836

  F.2d 1571, 1573 (11th Cir. 1998) (“The general rule of in rem jurisdiction is that the court’s power

  derives entirely from its control over the defendant res.”); Odyssey Marine Expl., Inc. v.

  Unidentified, Wrecked & Abandoned Sailing Vessel, 727 F. Supp. 2d 1341, 1345 (M.D. Fla.

  2010).5 Therefore, this Court is unpersuaded by Plaintiffs’ novel position that its own assets



  5
      As the Court of Appeals for the Fourth Circuit aptly explained:

                     Injunctive relief, by its very nature, can only be granted in an in personam action
            commenced by one party against another in accordance with established process.
            Consequently, a party cannot obtain injunctive relief against another without first obtaining
            in personam jurisdiction over that person or someone in legal privity with that person. See
            Fed. R. Civ. P. 65(d).
                     By contrast, injunctive relief ordered in an in rem action would be meaningless
            because things or property cannot be enjoined to do anything. Likewise, personal
            jurisdiction need not be exercised in a pure in rem proceeding because, in the simplest of
            terms, a piece of property and not a person serves as the defendant. See [The Moses Taylor,
            71 U.S. 411, 431 (1866)] (“The distinguishing and characteristic feature of . . . [an in rem
            ] suit is that the vessel or thing proceeded against is itself seized and impleaded as the
            defendant, and is judged and sentenced accordingly”). In rem actions only require that a
            party seeking an interest in a res bring the res into the custody of the court and provide
            reasonable, public notice of its intention to enable others to appear in the action to claim
            an interest in the res. See Roller v. Holly, 176 U.S. 398, 403-06 (1900)[.]

  R.M.S. Titanic, Inc. v. Haver, 171 F.3d 943, 957 (4th Cir. 1999); see also Canon Latin Am., Inc. v. Lantech
  (CR), S.A., 508 F.3d 597, 601 (11th Cir. 2007) (“It is well-established among the courts of appeals that
  federal courts have some power to enjoin foreign suits by persons subject to federal court jurisdiction.”
  (citing Quaak v. Klynveld Peat Marwick Goerdeler Bedrijfsrevisoren, 361 F.3d 11, 16 (1st Cir. 2004);
  China Trade & Dev. Corp. v. M.V. Choong Yong, 837 F.2d 33, 35 (2d Cir. 1987))); Hart Agric. Corp., 2020


                                                         8
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 9 of 17

                                                                 Case No. 20-cv-20452-BLOOM/Louis


  located in Florida establish in rem jurisdiction over Defendant. See Hart Agric. Corp., 2020 WL

  3001666, at *4 (finding no in rem jurisdiction over foreign defendant where there was no basis to

  exercise jurisdiction over the interests of the defendant in property).

          Based on the discussion above, the Court finds that Plaintiffs’ Motion should be denied

  because it fails to establish that Defendant is subject to this Court’s in personam jurisdiction or its

  in rem jurisdiction. See Burr & Forman v. Blair, 470 F.3d 1019, 1035 (11th Cir. 2006) (“Without

  jurisdiction the court cannot proceed at all in any cause.”); Juris v. Inamed Corp., 685 F.3d 1294,

  1335 (11th Cir. 2012) (“Certain fundamental defects—[such as] lack of . . . personal jurisdiction—

  in a prior litigation will render the judgment void and without legal effect.”); Fameflynet, Inc. v.

  Oxamedia Corp., No. 17-80879-CIV, 2018 WL 8244525, at *1 (S.D. Fla. May 1, 2018). Although

  Plaintiffs’ failure to demonstrate the existence of personal jurisdiction is a sufficient basis, on its

  own, to deny the instant Motion because “[a] court without personal jurisdiction is powerless to

  take further action,” the Court will nonetheless address the remaining arguments in Plaintiffs’

  Motion. Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 n.6 (11th Cir. 1999); Crawford v. Harvard

  Publ’g Co., No. 1:16-cv-2463-WSD, 2017 WL 36400, at *4 (N.D. Ga. Jan. 4, 2017).

      B. Declaratory Relief & Anti-Suit Injunction

          Even if Plaintiffs had sufficiently established this Court’s jurisdiction over Defendant in

  this case, the Court remains unpersuaded that granting default judgment on either of the two

  substantive claims asserted would be appropriate.

      1. Declaratory Relief

          Plaintiffs first seek declaratory relief pursuant to Federal Rule of Civil Procedure 57, which

  governs the procedure for obtaining a declaratory judgment under the Declaratory Judgment Act,


  WL 3001666, at *3 (“[A]n anti-suit injunction—relief Plaintiffs seek here—cannot issue against a party not
  subject to federal court jurisdiction.”).


                                                      9
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 10 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  28 U.S.C. § 2201. Specifically, Plaintiffs request a declaration to the effect that (1) “Plaintiffs (and

  Hart Dairy Creamery’s wholly-owned subsidiaries) are subject to the jurisdiction in personam in

  this Court and not in the High Court of England and Wales, and that Plaintiff’s [sic] assets in this

  District are subject to jurisdiction in rem in this Court and not the High Court of England and

  Wales,” and (2) “Plaintiffs are not liable to Defendant in any way whatsoever upon the [UK Action

  judgment.]” ECF No. [1] ¶¶ 51.a-b.

                   The [Declaratory Judgment] Act permits federal courts in “a case of actual
          controversy” to “declare the rights and other legal relations of any interested party
          seeking such declaration, whether or not further relief is or could be sought.” 28
          U.S.C. § 2201(a). Courts have no duty to declare those rights. Ameritas Variable
          Life Ins. v. Roach, 411 F.3d 1328, 1330 (11th Cir. 2005). And a “case of actual
          controversy” referenced in the Act refers to justiciable cases under Article III.
          MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).
                   The ripeness doctrine “protects federal courts from engaging in speculation
          or wasting their resources through the review of potential or abstract disputes.”
          Digital Properties, Inc. v. City of Plantation, 121 F.3d 586, 589 (11th Cir. 1997).
          Further, it “seeks to avoid entangling courts in the hazards of premature
          adjudication.” Id. (citation omitted). Ultimately, ripeness “goes to whether the
          district court ha[s] subject matter jurisdiction to hear the case.” Id. at 591 (citation
          omitted). To determine ripeness, courts look at two factors: (1) “the fitness of the
          issues for judicial decision” and (2) “the hardship to the parties of withholding court
          consideration.” Carver Middle Sch. Gay-Straight All. v. Sch. Bd. of Lake Cty., Fla.,
          842 F.3d 1324, 1329 (11th Cir. 2016) (citation omitted).

  Hartford Fire Ins. Co. v. Beazer Homes, LLC, No. 2:19-cv-454-FtM-38MRM, 2019 WL 5596237,

  at *1 (M.D. Fla. Oct. 30, 2019).

          “Consistent with the requirements of Article III of the United States Constitution, the facts

  alleged must present a ‘substantial continuing controversy between two adverse parties.’” John

  Hancock Life Ins. Co. (USA) v. Orr, No. 6:15-cv-317-Orl-18TBS, 2015 WL 5897684, at *2 (M.D.

  Fla. Oct. 7, 2015) (internal quotations omitted). “The plaintiff must allege facts from which the

  continuation of the dispute may be reasonably inferred. Additionally, the continuing controversy

  may not be conjectural, hypothetical, or contingent; it must be real and immediate, and create a

  definite, rather than speculative threat of future injury.’” Malowney v. Fed. Collection Deposit


                                                    10
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 11 of 17

                                                                     Case No. 20-cv-20452-BLOOM/Louis


  Grp., 193 F.3d 1342, 1347 (11th Cir. 1999) (citing Emory v. Peeler, 756 F.2d 1547, 1552 (11th

  Cir. 1985)).

          Upon consideration of the circumstances in this case, the Court is not convinced that “a

  case of actual controversy” exists. As discussed at the hearing, despite the communications that

  Plaintiffs characterize as putative enforcement actions, Defendant has not taken any additional

  steps to act on its threats of enforcement before the UK High Court. Notably, the “imminent threat

  of enforcement” that Plaintiffs raise to support their claims is a letter from January 20, 2020,

  indicating that Defendant planned to notify the UK High Court of the correspondences between

  the parties. However, Plaintiffs admit that since the January 20, 2020 letter, Defendant has not

  taken any additional action to enforce its alleged claims against Plaintiffs. These circumstances do

  not suggest that there is definite, immediate, and ongoing controversy that would warrant

  declaratory judgment. Rather, the threats of injury that Plaintiffs allege—namely, being haled to

  the UK High Court to defend against wrongful claims and any resulting financial harm incurred

  from defending against that litigation—are speculative and contingent at this stage. See Mid-

  Continent Cas. Co. v. Delacruz Drywall Plastering & Stucco, Inc., 341 F. Supp. 3d 1289, 1292

  (M.D. Fla. 2018), aff’d, 766 F. App’x 768 (11th Cir. 2019).6 Thus, Plaintiffs’ Motion as to the

  claim for declaratory judgment is denied.

      2. Anti-Suit Injunction

          Plaintiffs also seek a permanent injunction, in the form of an anti-suit injunction, enjoining


  6
    The Court also notes that even if the claims at issue were ripe, it would be reluctant to award Plaintiffs the
  declaratory relief because such relief is either contradicted or not sufficiently supported by the factual
  allegations in the Complaint. For example, the declaratory relief Plaintiffs request makes no exception for
  the Stater shares that Connell owns. Likewise, this overbroad relief attempts to include a declaration
  regarding Hart Dairy’s wholly owned subsidiaries, despite the complete absence of any allegations to
  support the contention that such subsidiaries are exclusively subject to this Court’s in personam jurisdiction.
  Accordingly, Plaintiffs claim for declaratory judgment is also due to be denied on this basis.



                                                        11
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 12 of 17

                                                                      Case No. 20-cv-20452-BLOOM/Louis


  Defendant from proceeding against Plaintiffs’ assets in rem (apart from the Stater shares) or

  against Plaintiffs in personam in the High Court of England and Wales. Plaintiffs argue that this

  injunction is necessary to protect Plaintiffs and their assets from being wrongly haled to the UK

  High Court. Additionally, Plaintiffs contend that the action Defendant seeks to take in the UK

  High Court would threaten this Court’s in rem jurisdiction and would constitute improper forum

  shopping and a race to judgment. Likewise, Plaintiffs state that having to engage in expensive

  litigation in the UK High Court would be unreasonably vexatious and prejudicial. Thus, Plaintiffs

  request an anti-suit injunction to foreclose Defendant from seeking any relief against them in the

  UK Action.

          Federal courts are vested with the discretionary power to enjoin foreign suits by persons

  subject to their federal jurisdiction. Canon Latin Am., Inc., 508 F.3d at 601; see also Kaepa, Inc.

  v. Achilles Corp., 76 F.3d 624, 627 (5th Cir. 1996); Kirby v. Norfolk S. Ry. Co., 71 F. Supp. 2d

  1363, 1366 (N.D. Ga. 1999). District courts may issue these anti-suit injunctions only if two

  “threshold requirements” are met: (1) “the parties are the same in both [the foreign and domestic

  lawsuits],”7 and (2) “resolution of the case before the enjoining court is dispositive of the action to

  be enjoined.”8 Id. (alteration in original) (quoting Paramedics Electromedicina, 369 F.3d at 652).

  “Only if this ‘gatekeeping inquiry’ is satisfied should the Court ‘consider additional factors to

  determine whether an injunction is appropriate.’” APR Energy, LLC v. First Inv. Grp. Corp., No.

  3:14-cv-575-J-34JBT, 2014 WL 2523589, at *1 (M.D. Fla. June 4, 2014) (quoting Canon Latin



  7
    “By mandating that the parties in both the domestic and foreign actions be effectively the same, the first
  threshold requirement for an anti-suit injunction insures that a party to a foreign action is not unjustly barred
  from either defending a claim or obtaining relief.” APR Energy, LLC v. First Inv. Grp., 88 F. Supp. 3d
  1300, 1319 (M.D. Fla. 2015) (“APR Energy II”).
  8
   As the Eleventh Circuit has explained, in this context, “dispositive” means “to settle or finish the dispute.”
  Canon Latin Am., Inc., 508 F.3d at 601 n.8.


                                                         12
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 13 of 17

                                                                  Case No. 20-cv-20452-BLOOM/Louis


  Am., Inc., 508 F.3d at 601) (“APR Energy I”).9 Moreover, the moving party “bears the burden of

  clearly establishing the threshold requirements for an anti-suit injunction.” Id. at *2 (citing

  Barnie’s Coffee & Tea Co., Inc. v. Am. Mattress Co., No. 6:07-cv-1664-Orl-19UAM, 2008 WL

  191019, at *3 (M.D. Fla. Jan. 22, 2008)).

          Courts must nevertheless be mindful that, “because an anti-suit injunction effectively

  restricts the jurisdiction of a foreign court, such an injunction should be ‘used sparingly’ and

  granted ‘only with care and great restraint.’” APR Energy II, 88 F. Supp. 3d at 1314 (quoting China

  Trade & Dev. Corp., 837 F.2d at 35-36). “Determining the appropriateness of an international

  antisuit injunction is a highly nuanced exercise. An inquiring court must find a way to

  accommodate conflicting, mutually inconsistent national policies without unduly interfering with

  the judicial processes of a foreign sovereign.” Quaak, 361 F.3d at 16 (citing Laker Airways Ltd. v.

  Sabena, Belgian World Airlines, 731 F.2d 909, 916 (D.C. Cir. 1984)). “Notwithstanding the court’s

  authority to enjoin foreign litigation, given the presumption in favor of concurrent jurisdiction, it

  is generally accepted that parallel proceedings should be allowed to proceed.” Dr. Byte USA, LLC

  v. Storex Indus. Corp., No. 07-80379-CIV, 2008 WL 11333115, at *2 (S.D. Fla. Feb. 21, 2008)

  (citing Quaak, 361 F.3d at 16-17), report and recommendation adopted, No. 07-80379-CIV, 2008

  WL 11333675 (S.D. Fla. Mar. 11, 2008); see also China Trade & Dev. Corp., 837 F.2d at 36

  (noting that parallel proceedings are “ordinarily tolerable”).

                  Only if the initial threshold [requirements are] met should the district court
          proceed to consider additional factors to determine whether an injunction should
          issue. [Paramedics Electromedicina, 369 F.3d at 601]. Such factors may include
          protection of the enjoining court’s jurisdiction, safeguarding important national

  9
    See also S.E.C. v. Pension Fund of Am., L.C., 396 F. App’x 577, 580-82 (11th Cir. 2010) (vacating the
  district court’s contempt order “[t]o the extent it rested upon [the] violation of the anti-suit injunction”
  because “neither of the threshold requirements for the issuance of an anti-suit injunction [had] been met”);
  Paramedics, 369 F.3d at 654 (“Beyond the threshold criteria . . . , other considerations include whether the
  foreign proceeding threatens a strong public policy or the jurisdiction of the domestic forum.”); Quaak, 361
  F.3d at 18 (“considerations of international comity must be given substantial weight”).


                                                      13
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 14 of 17

                                                                    Case No. 20-cv-20452-BLOOM/Louis


          policies, and considerations of international comity—the latter of which is to be
          given substantial weight. See Quaak v. Klynveld Peat Marwick Goerdeler
          Bedrijfsrevisoren, 361 F.3d 11, 18 (1st Cir. 2004). This inquiry is necessarily fact-
          intensive, and requires a district court to consider the totality of the circumstances.
          See id. at 18-19.

  S.E.C. v. Pension Fund of Am., L.C., 613 F. Supp. 2d 1341, 1345 (S.D. Fla. 2009).10 Moreover,

  “[t]hat the injunction operates only against the parties, and not directly on the foreign court, does

  not obviate the need for due regard to principles of international comity, as such an order

  effectively invades the jurisdiction of a sovereign government.” Kirby, 71 F. Supp. 2d at 1366-67

  (citing China Trade & Dev. Corp., 837 F.2d at 35).

          At the outset, the Court notes that Plaintiffs’ anti-suit injunction claim likely suffers from

  the same prematurity as their declaratory judgment claim. To date, Plaintiffs have not been joined

  by Defendant to any pending action in the UK. Further, given Defendant’s failure to act on its

  threats of enforcement over the past ten months, the Court fails to see how any alleged threat of

  injury to Plaintiffs is imminent. As it currently stands, Plaintiffs can only speculate whether they

  will ultimately be forced to defend against Defendant’s enforcement action, what claims will be

  asserted against Plaintiffs, whether the UK Court improperly exerts in personam jurisdiction over

  Plaintiffs, or the realistic prejudice they will suffer as a result of participating in those proceedings.

  See APR Energy I, 2014 WL 2523589, at *2 (“APR Energy has offered no information regarding



  10
     Although there is national variation regarding what additional factors should be considered on an anti-
  suit injunction, the Court of Appeals for the Second Circuit in China Trade & Development Corp. has
  articulated five discretionary factors that many courts consider once the threshold inquiries are established:

          When these threshold requirements are met, five factors are suggested in determining
          whether the foregoing action should be enjoined: (1) frustration of a policy in the enjoining
          forum; (2) the foreign action would be vexatious; (3) a threat to the issuing court’s in rem
          or quasi in rem jurisdiction; (4) the proceedings in the other forum prejudice other equitable
          considerations; or (5) adjudication of the same issues in separate actions would result in
          delay, inconvenience, expense, inconsistency, or a race to judgment.

  China Trade & Dev. Corp., 837 F.2d at 35.


                                                       14
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 15 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  the claims raised before the Libyan court. Thus, on the current record, the Court is unable to

  determine whether resolution of this case would be dispositive of the Libyan action.”); eLandia

  Int’l, Inc. v. Koy, No. 09-20588-CIV, 2009 WL 10667894, at *2 (S.D. Fla. Aug. 24, 2009) (denying

  anti-suit injunction where foreign proceedings had not been commenced yet, and the court couldn’t

  discern from the threat of enforcement alone what the injury would be); Duggan v. Olson, No.

  12cv0005 BTM(WMC), 2012 WL 12874926, at *4 (S.D. Cal. Nov. 6, 2012) (same).

         Regardless, the Court now turns to the question of whether Plaintiffs adequately plead their

  anti-suit injunction claim. As explained above, “[a] district court may issue an anti-suit injunction

  only if: (1) the parties are the same in both the foreign and the domestic actions; and (2) resolution

  of the case before the enjoining court is dispositive of the action to be enjoined.” Citibank, N.A. v.

  Mazza, No. 19-21216-CIV, 2019 WL 4694134, at *5 (S.D. Fla. Aug. 2, 2019) (citing Canon Latin

  Am., Inc., 508 F.3d at 601). Upon review of the allegations in the Complaint, the Court is satisfied

  that these two gateway requirements are met.

         First, although there may be additional parties involved in the UK Action, the parties here

  are the same parties as those presumably involved in the foreign action. See APR Energy II, 88 F.

  Supp. 3d at 1316 (explaining that the Eleventh Circuit’s decision in Pension Fund “contemplates

  that even when parties to a domestic and foreign action are not ‘literally’ the same, the parties still

  may be effectively the same for purposes of an anti-suit injunction”). Thus, there is sufficient

  similarity between the parties here for the first threshold requirement.

         Second, resolution of the issues raised in this action would be dispositive to the threatened

  enforcement action in the UK Action. Plaintiffs seek, among other things, a declaration that they

  are not liable to Defendant for the judgment in the UK Action and an anti-suit injunction to prevent

  Defendant from proceeding against them or their assets before the UK High Court. Disposition of




                                                    15
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 16 of 17

                                                                Case No. 20-cv-20452-BLOOM/Louis


  those claims would be dispositive to the threatened enforcement action in the UK. See, e.g., E. &

  J. Gallo Winery v. Andina Licores S.A., 446 F.3d 984, 991 (9th Cir. 2006) (“In the Ecuadorian

  court, Andina sued for breach of contract. In the district court, Gallo sought, among other things,

  a declaration that Gallo did not breach the distributorship agreement. Therefore, all the issues

  before the court in the Ecuador action are before the court in the California action.”). As such,

  Plaintiffs have satisfied the second threshold element of an anti-suit injunction.

          Moreover, although Plaintiffs’ Complaint also addresses the public policy factors, such

  allegations are not necessary to state a claim for anti-suit injunction. See Citibank, N.A., 2019 WL

  4694134, at *4 (rejecting the assertion that a complaint needs to allege both the threshold

  requirements and the public policy factors to properly state a claim for anti-suit injunction).

  Nevertheless, as public policy factors are discretionary determinations for the Court to make, the

  Court is not bound to accept the conclusions Plaintiffs set forth. Indeed, the Court must undertake

  its own analysis to determine whether such an extraordinary injunction is appropriate and

  concludes that it is not.

          Most significantly, this action is attempting to deprive the UK High Court of the ability to

  enforce its valid judgment, and principles of international comity weigh strongly against this

  Court’s interference. Critically, Plaintiffs’ attempt to circumvent the UK Action here is precisely

  the kind of race to judgment that anti-suit injunctions seek to prevent. Further, there is no evidence

  to support Plaintiffs’ contention that the proceedings before the UK High Court would deprive this

  Court of its jurisdiction, as the Court presumes that the UK High Court will only act pursuant to

  its own lawful jurisdiction. Finally, the expense and inconvenience of litigating before the UK

  High Court is not, on its own, a sufficient basis to grant such an extraordinary remedy, especially

  in light of the strong international comity interests at stake here. Thus, the Court refuses to exercise




                                                    16
Case 1:20-cv-20452-BB Document 37 Entered on FLSD Docket 10/29/2020 Page 17 of 17

                                                              Case No. 20-cv-20452-BLOOM/Louis


  its discretion to grant the anti-suit injunction requested and Plaintiffs’ Motion is denied as to the

  requested injunctive relief.

          Regarding Plaintiffs’ request for leave to amend, the Court denies this request on the basis

  of futility.

     IV. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

                 1. Plaintiffs’ Renewed Motion for Entry of Final Default Judgment Against

                    Defendant, ECF No. [25], is DENIED.

                 2. The above-styled action is DISMISSED WITHOUT LEAVE TO AMEND.

                 3. To the extent not otherwise disposed of, all pending motions are DENIED AS

                    MOOT, any scheduled hearings are CANCELED, and all deadlines are

                    TERMINATED.

                 4. The Clerk of Court is directed to CLOSE this case.

          DONE AND ORDERED in Chambers at Miami, Florida, on October 29, 2020.



                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Kea Investments Limited
  Registered Agent:
  Icaza, Gonzalez-Ruiz & Aleman (BVI) Trust Limited
  Tortola Pier Park, Building 1, Second Floor
  Wickhams Cay 1, Road Town
  Tortola
  VG1110
  Virgin Island, British



                                                   17
